  8:21-cv-00107-RGK-PRSE Doc # 3 Filed: 03/25/21 Page 1 of 4 - Page ID # 50




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ALEXANDER ROSS,

                    Petitioner,                            8:21CV107

       vs.
                                               MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                    Respondent.


       This matter is before the court on preliminary review of Petitioner Alexander
Ross’s Petition for Writ of Habeas Corpus (Filing 1) brought pursuant to 28 U.S.C.
§ 2254. The purpose of this review is to determine whether Petitioner’s claims, when
liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      CLAIM ONE: The Petitioner was denied effective assistance of trial
      counsel when the lawyer failed to object to the alleged victim’s
      testimony when the alleged victim was subjected to a memory
      enhancement treatment that is similar to hypnosis.

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any defenses
to them or whether there are procedural bars that will prevent Petitioner from
obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.
  8:21-cv-00107-RGK-PRSE Doc # 3 Filed: 03/25/21 Page 2 of 4 - Page ID # 51




       2.     By May 10, 2021, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: [date above]: deadline for Respondent to file state court records in support of
answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.     The motion for summary judgment must be accompanied by a
separate brief, submitted at the time the motion is filed.

              B.    The motion for summary judgment must be supported by any
state court records that are necessary to support the motion. Those records must be
contained in a separate filing entitled: “Designation of State Court Records in
Support of Motion for Summary Judgment.”

             C.     Copies of the motion for summary judgment, the designation,
including state court records, and Respondent’s brief must be served on Petitioner
except that Respondent is only required to provide Petitioner with a copy of the
specific pages of the record that are cited in Respondent’s motion and brief. In the
event that the designation of state court records is deemed insufficient by Petitioner
or Petitioner needs additional records from the designation, Petitioner may file a
motion with the court requesting additional documents. Such motion must set forth
the documents requested and the reasons the documents are relevant to the
cognizable claims.

             D.    No later than 30 days following the filing of the motion for
summary judgment, Petitioner must file and serve a brief in opposition to the motion
for summary judgment. Petitioner may not submit other documents unless directed
to do so by the court.

            E.     No later than 30 days after Petitioner’s brief is filed, Respondent
must file and serve a reply brief. In the event that Respondent elects not to file a

                                          2
   8:21-cv-00107-RGK-PRSE Doc # 3 Filed: 03/25/21 Page 3 of 4 - Page ID # 52




reply brief, he should inform the court by filing a notice stating that he will not file
a reply brief and that the motion is therefore fully submitted for decision.

             F.     If the motion for summary judgment is denied, Respondent must
file an answer, a designation and a brief that complies with terms of this order. (See
the following paragraph.) The documents must be filed no later than 30 days after
the denial of the motion for summary judgment. Respondent is warned that failure
to file an answer, a designation and a brief in a timely fashion may result in the
imposition of sanctions, including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

             A.    By May 10, 2021, Respondent must file all state court records
that are relevant to the cognizable claims. See, e.g., Rule 5(c)-(d) of the Rules
Governing Section 2254 Cases in the United States District Courts. Those records
must be contained in a separate filing entitled: “Designation of State Court Records
in Support of Answer.”

              B.     No later than 30 days after the relevant state court records are
filed, Respondent must file an answer. The answer must be accompanied by a
separate brief, submitted at the time the answer is filed. Both the answer and the
brief must address all matters germane to the case including, but not limited to, the
merits of Petitioner’s allegations that have survived initial review, and whether any
claim is barred by a failure to exhaust state remedies, a procedural bar, non-
retroactivity, a statute of limitations, or because the petition is an unauthorized
second or successive petition. See, e.g., Rules 5(b) and 9 of the Rules Governing
Section 2254 Cases in the United States District Courts.

             C.     Copies of the answer, the designation, and Respondent’s brief
must be served on Petitioner at the time they are filed with the court except that
Respondent is only required to provide Petitioner with a copy of the specific pages
of the designated record that are cited in Respondent’s answer and brief. In the event
that the designation of state court records is deemed insufficient by Petitioner or

                                           3
   8:21-cv-00107-RGK-PRSE Doc # 3 Filed: 03/25/21 Page 4 of 4 - Page ID # 53




Petitioner needs additional records from the designation, Petitioner may file a motion
with the court requesting additional documents. Such motion must set forth the
documents requested and the reasons the documents are relevant to the cognizable
claims.

            D.    No later than 30 days after Respondent’s brief is filed, Petitioner
must file and serve a brief in response. Petitioner must not submit any other
documents unless directed to do so by the court.

              E.    No later than 30 days after Petitioner’s brief is filed, Respondent
must file and serve a reply brief. In the event that Respondent elects not to file a
reply brief, he should inform the court by filing a notice stating that he will not file
a reply brief and that the merits of the petition are therefore fully submitted for
decision.

             F.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: June 8, 2021: check for Respondent’s
answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 25th day of March, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           4
